DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/11/2020 was filed after the mailing date of the office action mailed on 9/5/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	3.	The Applicants submitted claim amendments on 12/21/2020 in response to the office action mailed on 9/5/2020.  The status of the claims is as follows.

Claim Rejections - 35 USC § 102
4.	Claims 1-2, 4-5, 7-12, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 2014/0367100 A1) to Oliveira et al.  (hereinafter Oliveira).
The above noted rejection is hereby WITHDRAWN.


 
Claim Rejections - 35 USC § 103
5.	Claims 1-2, 4-5, 7-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0367100 A1) to Oliveira et al.  (hereinafter Oliveira).
The above noted rejection is hereby WITHDRAWN.

  6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0367100 A1) to Oliveira et al.  (hereinafter Oliveira) in view of the teachings of (US 2014/0353042 A1) to Karale et al.  (hereinafter Karale).
The above noted rejection is hereby WITHDRAWN.

NEW Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


8.	Claims 3 and 6 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of being over 10/lb/gal fails to further limit the claim and the range of claim 6 of 10 to 18 lb/gal is below the lower limit of 13 lb/gal of the independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1-3, 6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2013/0098615 A1) to Perez et al.  (hereinafter Perez).
Perez is directed toward treatment fluids for formations that includes emulsions.  Perez discloses at paragraph [0012] that the composition provides density to the internal phase of invert emulsions with iodide salts.  Perez discloses at paragraph [0013] that the density is from 8.5 to 20 lb/gal.  Perez discloses at paragraph [0015] that the brines may be strontium iodide brine having a density of 17.1 lb/gal, which is within .

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-3, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2013/0098615 A1) to Perez et al.  (hereinafter Perez).
Perez is directed toward treatment fluids for formations that includes emulsions.  Perez discloses at paragraph [0012] that the composition provides density to the internal phase of invert emulsions with iodide salts.  Perez discloses at paragraph [0013] that the density is from 8.5 to 20 lb/gal.  Perez discloses at paragraph [0015] that the brines may be strontium iodide brine having a density of 17.1 lb/gal, which is within Applicants ranges of 13 to 18 lb/gal.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Perez that selects each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-3, 6 and 9-10.

15.	Claims 1-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  (US 2013/0098615 A1) to Perez et al.  (hereinafter Perez) in view of the teachings of (US 2014/0367100 A1) to Oliveira et al.  (hereinafter Oliveira).
Perez is directed toward treatment fluids for formations that includes emulsions.  Perez discloses at paragraph [0012] that the composition provides density to the internal phase of invert emulsions with iodide salts.  Perez discloses at paragraph [0013] that the density is from 8.5 to 20 lb/gal.  Perez discloses at paragraph [0015] that the brines may be strontium iodide brine having a density of 17.1 lb/gal, which is within Applicants ranges of 13 to 18 lb/gal.  Perez is silent regarding additional additives to the treatment emulsions.  
	Oliveira is directed toward invert emulsions for use as a treatment fluid.  Perez and Oliveira are both directed toward invert emulsions for use as a treatment fluid and therefore are analogous art.  Oliveira teaches at paragraph [0010] that the treatment fluid is a water-in-oil emulsion with an internal aqueous phase that at paragraph [0143] is also called an invert emulsion.  Oliveira teaches at paragraph [0011] that the treatment fluid has a continuous oil phase.  Oliveira teaches at paragraph [0191] that the composition includes a potassium iodide is present in the fluid.   Oliveira teaches at paragraph [0174] that the crystallization temperature of the brine can be controlled.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Perez in view of the teachings of Oliveira to select each and every element as arranged in claims that forms a prime facie case of obviousness that reads on claims 1-12, 14-16 and 18-20.

  16.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2013/0098615 A1) to Perez et al.  (hereinafter Perez) in view of the teachings of (US 2014/0367100 A1) to Oliveira et al.  (hereinafter Oliveira) in further view of the teachings of (US 2014/0353042 A1) to Karale et al.  (hereinafter Karale).
Perez is directed toward treatment fluids for formations that includes emulsions.  Perez discloses at paragraph [0012] that the composition provides density to the internal phase of invert emulsions with iodide salts.  Perez discloses at paragraph [0013] that the density is from 8.5 to 20 lb/gal.  Perez discloses at paragraph [0015] that the brines may be strontium iodide brine having a density of 17.1 lb/gal, which is within 
	Oliveira is directed toward invert emulsions for use as a treatment fluid.  Perez and Oliveira are both directed toward invert emulsions for use as a treatment fluid and therefore are analogous art.  Oliveira teaches at paragraph [0010] that the treatment fluid is a water-in-oil emulsion with an internal aqueous phase that at paragraph [0143] is also called an invert emulsion.  Oliveira teaches at paragraph [0011] that the treatment fluid has a continuous oil phase.  Oliveira teaches at paragraph [0191] that the composition includes a potassium iodide is present in the fluid.   Oliveira teaches at paragraph [0174] that the crystallization temperature of the brine can be controlled.  Oliveira teaches at paragraph [0169] that seawater or brine may be used as the aqueous fluid.  Oliveira teaches at paragraph [0174] that sodium chloride salts may be added.  Oliveira teaches at paragraph [0212] that the freezing point may be modified, which also effect the crystallization point by adding ioinic slats, alcohols or glycols.  Oliveira teaches at paragraph [0237] that a fatty acid emulsifier may be added.  Oliveira teaches at paragraph [0109] that the composition may include a synthetic polymer of polyacrylamide.  Oliveira teaches at paragraph [0162] that the water soluble polymer acts as a fluid loss additive.  One skilled in the art would be motivated to add the additives of Oliveira to the treatment emulsion to improve the performance of the fluids.
	Karale is directed toward emulsions for treatment of formations.  Perez and Karale are both directed toward emulsions for treatment of formations and therefore are analogous art.  Karale teaches at paragraph [0007] that barite is added to increase density of the fluid to have weight from 6 ppg to 22 ppg that reads on Applicants density 
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Perez in view of the teachings of Oliveira and Karale to select each and every element as arranged in claims that forms a prime facie case of obviousness that reads on claims 1-20.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

18.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

20.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

22.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766